COURT OF APPEALS OF VIRGINIA

Present:    Chief Judge Moon, Senior Judges Cole and Hodges


JARROD O'BRIAN FARMER

v.    Record No. 1641-94-3                 OPINION BY
                                   CHIEF JUDGE NORMAN K. MOON
COMMONWEALTH OF VIRGINIA                OCTOBER 3, 1995


            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                        Richard S. Miller, Judge

            William Parker Walker, Senior Assistant Public
            Defender (Office of the Public Defender, on
            brief), for appellant.

            H. Elizabeth Shaffer, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on brief),
            for appellee.



     Jarrod O'Brian Farmer appeals his conviction for possession

of cocaine, arguing that probable cause did not exist to support

his arrest and search for the cocaine.    We disagree and affirm

the conviction.

      Officer R.D. Carson received a dispatch that an

unidentified citizen had reported that she suspected a black

male, wearing a camouflage jacket and jeans, was selling drugs in

the 2800 block of Loraine Street.    The citizen reported that the

individual had flagged down several cars, would spend a short

time at them, and then return to the sidewalk.      Carson knew the

area to be one of the prime illicit drug distribution sites in

the City of Lynchburg and one where he had participated in drug

seizures.    He also knew that other drug and firearm arrests had

been made there during the preceding year.

     When Carson arrived at the address five minutes later, he
saw Farmer dressed exactly as the citizen had described and

standing at the passenger side of a pickup stopped on Loraine

Street facing toward Front Street.      Carson knew from his own

undercover experience that drug distributors frequently approach

their customers in this manner.

     Farmer looked up from the pickup, saw Officer Carson's

marked police cruiser, and turned and walked away down Front

Street.    The pickup backed up and proceeded down Loraine Street.

Carson followed Farmer.    As Farmer was cutting through a yard,

Carson yelled to Farmer and asked him to approach the cruiser.

At that point, Farmer turned, looked at Carson, and ran.     Carson

chased Farmer and called for assistance.     Officer Williams joined

in the pursuit.   The record does not reveal the exact route or

distance Farmer ran.   However, it shows that as he ran, he jumped

a fence.   At one point he appeared to be reaching into his

pockets as if to get rid of something.     Farmer ran toward High

Street onto the rear porch of a residence and attempted but was

unable to enter the house.    He then ran to the front of the house

on High Street, along Front Street into a wooded area, and along

a creek.   There, Williams caught up with Farmer and tackled him.

Carson arrived just as Williams tackled Farmer.      The officers

searched Farmer and found a plastic "corner" containing what

appeared to be two pieces of cocaine, and an amber tube

containing cocaine residue.   Farmer was arrested and charged with

possession of cocaine and hindering a police officer in the

performance of his duties in violation of a city ordinance.
                                - 2 -
     The question is whether the police had the right to subdue

and search Farmer when they caught up with him.    We begin by

noting that when Officer Carson requested that Farmer approach

his vehicle, Farmer's Fourth Amendment rights were not violated.

 See Baldwin v. Commonwealth, 243 Va. 191, 198, 413 S.E.2d 645,

648-49 (1992) (police officer flashing his cruiser's floodlight

on person and demanding person approach the police officer

involved no Fourth Amendment implications).    Not until Farmer was

subdued was the Fourth Amendment implicated.     California v.

Hodari D., 499 U.S. 621 (1991) (holding seizure does not occur

until suspect submits to lawful show of authority); Woodson v.

Commonwealth, 245 Va. 401, 429 S.E.2d 27 (1993).

     Appellant would have us focus on the information provided in

the citizen complaint.   He contends the police did not have

articulable suspicion or probable cause to investigate based

solely on a citizen complaint.     Wright v. Commonwealth, 222 Va.
188, 278 S.E.2d 849 (1981).   However, whether the citizen

complaint and Carson's initial observations of Farmer justified

the police stopping and frisking or seizing Farmer was mooted by

Farmer's flight.   No seizure occurred until Farmer was physically

subdued by the officers.   See Hodari D., 499 U.S. at 624.     Thus,

we start the inquiry at the point Farmer was seized.

     In making a probable cause determination, "the task . . . is

simply to make a practical, common sense decision whether, given

all the circumstances . . ., there is a fair probability that

contraband or evidence of a crime will be found in a particular

                                 - 3 -
place."   Illinois v. Gates, 462 U.S. 213, 238 (1983).    As a

general rule, "subject only to a few specifically established and

well-delineated exceptions," warrantless searches are

presumptively unreasonable.   Horton v. California, 496 U.S. 128,

133 & n.4 (1990).   However, searches conducted incident to a

lawful arrest are exempt from the warrant requirement.     Chimel v.

California, 395 U.S. 752, 759 (1969).

     Before Farmer was seized, Carson saw Farmer more than five

minutes after the complaint in a drug market area engaging in an

activity which, although innocent in itself, was consistent with

selling drugs.   Carson's observations and the citizen's complaint

that a person dressed as Farmer and acting consistent with the

report of the person flagging down cars and approaching them for

a few minutes were sufficient to afford Carson reasonable

suspicion of drug distribution.   Also, the fact that Farmer

looked up from the pickup, saw the police cruiser, abruptly ended

his contact at the pickup, and walked away would give Carson

additional reason to suspect that Farmer was involved in illicit

drug sales.
     When Farmer fled, the officer had further reason to believe

Farmer was engaged in criminal activity.   See Langhorne v.

Commonwealth, 13 Va. App. 97, 409 S.E.2d 476 (1991).     Farmer's

flight took on a desperate air when he jumped a fence, tried and

failed to enter a residence, proceeded along several streets, and

fled into the woods and along a creek before being caught.

During his flight, Farmer attempted to reach into his pockets as

                               - 4 -
if to dispose of something.

     Given the circumstances, we hold there was a "fair

probability that contraband or evidence of a [drug related] crime

[would] be found . . . [on Farmer]."     Gates, 462 U.S. at 238.

Thus, when Farmer's Fourth Amendment rights were implicated,

Carson had probable cause to believe that Farmer was engaged in

selling drugs and had in his possession evidence of the crime.

     Where, as here, the product of the search is not essential

to establish probable cause to arrest and "the formal arrest

followed quickly on the heels of the challenged search of [the

defendant's] person," it is not "particularly important that the

search preceded the arrest rather than vice versa."     Rawlings v.

Kentucky, 448 U.S. 98, 111 (1980).     The exigencies of the

situation justified the seizure of Farmer as well as the seizure

of the drugs.   Thus, we hold the cocaine was found during a

lawful search, and the trial judge did not err in refusing to

suppress the evidence.
                                                     Affirmed.




                               - 5 -